Opinion by

Beaver, J.,
The facts of this case have been somewhat fully set forth in the disposition which we have made of the appeal of Nace, executor of Logan, No. 43, of March Term, 1897, which was an *621appeal from the same decree of the orphans’ court as this. A claim was made before the auditor for an allowance of $329.84 paid by the administrators oh account of the Fisher judgment. The auditor found, however, as a fact, that such payment was made on the 3d of April, 1887, ten months before the account was filed, and that the administrator “ could not tell whether she took credit in the account for all she had paid up to the time of filing or not.” If the payment were included in the credits claimed in the account, she was, of course, entitled to nothing. If it were not included, the payment not having been sanctioned .by the court by virtue of the confirmation of the account, she could in no event have claimed more than a pro rata dividend thereon. In view of the uncertainty as to whether or not the amount was included in the account, we think the auditor was justified in rejecting the claim.
As to the first, third and fourth assignments of error, they are sufficiently disposed of in the opinion which we have this day filed in Nace, Exr. of Logan’s Appeal. We cannot affirm the decree of the court below; but, inasmuch as none of the assignments of error as made by this appellant is.: sustained, we refer to Nace’s Appeal, supra, for the proper distribution to be made of the fund in the hands of the administrators, and dismiss this appeal at the costs of the appellant.